UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



              United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted November 15, 2006
                            Decided November 28, 2006

                                       Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

No. 06-2724

UNITED STATES OF AMERICA,                   Appeal from the United States District
    Plaintiff-Appellee,                     Court for the Eastern District of
                                            Wisconsin
      v.
                                            No. 05-CR-71
CEDRIC HAYES,
    Defendant-Appellant.                    Rudolph T. Randa,
                                            Chief Judge.

                                     ORDER

       Police officers in Milwaukee, Wisconsin, searched the home of Cedric Hayes
pursuant to a warrant and found a small amount of crack packaged for distribution.
Hayes pleaded guilty to possessing the crack with intent to distribute. See 21 U.S.C.
§ 841(a)(1). As part of his plea agreement, Hayes waived the right to appeal his
sentence except to the extent that it exceeded the statutory maximum, was based
upon an unconstitutional factor, or resulted from constitutionally deficient
performance by trial counsel. The district court sentenced him to 46 months’
imprisonment and three years’ supervised release. Hayes filed a notice of appeal,
but his appointed lawyer has moved to withdraw because she cannot discern a
nonfrivolous argument for appeal. See Anders v. California, 386 U.S. 738 (1967).
Counsel’s supporting brief is facially adequate, and Hayes has not responded to
counsel’s motion, see Cir. R. 51(b), so we limit our review of the record to the
No. 06-2724                                                                    Page 2

potential issues counsel has identified. See United States v. Tabb, 125 F.3d 583, 584
(7th Cir. 1997).

       In her brief counsel first examines whether Hayes might challenge the
voluntariness of his guilty plea. But counsel has not indicated that Hayes wishes to
withdraw his plea, and we have held that a lawyer making an Anders submission
should not even explore questions about a guilty plea unless the defendant wants the
plea set aside. See United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

       Counsel next considers whether Hayes could argue that his appeal waiver is
unenforceable. The waiver stands with the guilty plea, see United States v. Whitlow,
287 F.3d 638, 640 (7th Cir. 2002), so it bars any challenge to Hayes’s sentence unless
one of the explicit exemptions applies. We agree with counsel that, on this record, no
argument for exemption could be made. Hayes could have received up to 20 years
for possessing crack with intent to distribute, see 21 U.S.C. § 841(b)(1)(C), thus a
sentence of 46 months’ confinement is well within the statutory maximum. And as
counsel emphasizes in her brief, the district court based Hayes’s sentence, not on an
unconstitutional factor, but on his criminal record, the nature of his offense, and
other permissible determinants specific to Hayes. Finally, any claim that trial
counsel was ineffective would best be raised in a collateral proceeding where the
record could be fully developed. See Massaro v. United States, 538 U.S. 500, 504
(2003); United States v. Spence, 450 F.3d 691, 694 (7th Cir. 2006). Accordingly, any
attempt to evade the appeal waiver would be frivolous, thus making any potential
arguments about Hayes’s sentence equally frivolous.

      Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.